Case 4:16-cr-00257 Document 204 Filed on 11/14/19 in TXSD Page 1 of 6
                                                              United States District Court
                                                                Southern District of Texas

                                                                   ENTERED
                                                               November 15, 2019
                                                                David J. Bradley, Clerk
Case 4:16-cr-00257 Document 204 Filed on 11/14/19 in TXSD Page 2 of 6
Case 4:16-cr-00257 Document 204 Filed on 11/14/19 in TXSD Page 3 of 6
Case 4:16-cr-00257 Document 204 Filed on 11/14/19 in TXSD Page 4 of 6
Case 4:16-cr-00257 Document 204 Filed on 11/14/19 in TXSD Page 5 of 6
Case 4:16-cr-00257 Document 204 Filed on 11/14/19 in TXSD Page 6 of 6
